DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 06/03/2021. Claims 1-20 are pending in the application. Claims 1, 4, 11, and 17-18 have been amended. 
Rejections Withdrawn
 	The rejection of claims 1-10 and 17-20 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 06/03/2021.
Response to Arguments
 	Applicant’s arguments, see page 11-14, filed on 06/03/2021, with respect to the rejection(s) of amended claim(s) 1, 11 and 17 under Inagaki et al., Seberger and Maier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inagaki et al., Seberger, Maier and Carpenter et al. (US 2021/0134075) as indicated in the below rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. (US 2015/0184772) and in view of Carpenter et al. (US 2021/0134075).
With regards to claim 1:
	Inagaki et al. discloses (refer to Fig. 1 below and ([0090]-[0094]) a valve assembly, comprising:
a valve (10);
a pneumatic actuator (22, 21) coupled to the valve; and
a controller (50) pneumatically coupled with the pneumatic actuator, the controller comprising, 
a non-explosion proof enclosure (solenoids 63, 54); and 
an explosion-proof enclosure (52) (see [0029]-[0032]) inside of which is found,
a barrier circuit (52n, 52m) disposed in the interior space of the explosion-proof enclosure (52) that power limits digital signals (63c, 63d) that exit the explosion-proof enclosure; and
a processor and memory (52e, 52f) with executable instructions stored thereon, the executable instructions for performing diagnostics inside of the explosion-proof second enclosure (see ([0068]-[0070]),
wherein the non-explosion proof enclosure (63, 54, 55) and the explosion-proof enclosure (52) are configured to allow instrument air inside of the non-explosion proof enclosure (63, 54) but to prevent instrument air from inside of the explosion-proof second enclosure (52).
Inagaki et al. does not disclose the executable instructions for performing diagnostics that schedule preventative maintenance.


    PNG
    media_image1.png
    1125
    860
    media_image1.png
    Greyscale

Fig. 1


    PNG
    media_image2.png
    1098
    889
    media_image2.png
    Greyscale

Fig. 2

Inagaki et al., as modified, discloses the valve assembly of claim 1.
With regards to claim 4:
Inagaki et al., as modified, discloses the valve assembly of claim 1, further comprising:
a main control board (52a-52f) disposed in the explosion-proof enclosure (52) and coupled with the barrier circuit (52n) to generate the digital signals (63c-63d) in response to a loop control signal from (51) outside of the explosion-proof enclosure (52).
With regards to claim 5:
Inagaki et al., as modified, discloses (refer to FIG. 5 of Inagaki et al. and [0078]) the valve assembly of claim 1, further comprising:
a sensor (55) disposed inside of the non-explosion proof enclosure (55), wherein the sensor is configured to measure parameters (pressure) of instrument air.
With regards to claim 6:
Inagaki et al., as modified, discloses (refer to FIG. 5 of Inagaki et al. and [0078]) the valve assembly of claim 1, further comprising: a sensor configured to measure parameters of flow of instrument air.


With regards to claim 7:
Inagaki et al., as modified, discloses (refer to FIG. 8 of Inagaki et al. and [0087]) the valve assembly of claim 1, further comprising:
a sensor (58) configured to measure parameters of flow of material that flows through the valve (10).
With regards to claim 8:
Inagaki et al., as modified, discloses (refer to FIG. 7 of Inagaki et al. and [0084]) the valve assembly of claim 1, further comprising: a sensor (57) configured to collect operating data for diagnostics.
With regards to claim 9:
Inagaki et al., as modified, discloses the valve assembly of claim 1, further comprising:
an options device (51) that couples with the explosion-proof enclosure (52), wherein the options device has a separate enclosure that is explosion-proof.
With regards to claim 10:
Inagaki et al., as modified, discloses the valve assembly of claim 1, wherein each of the non-explosion proof enclosure (63, 54) and the explosion proof enclosure (52) are releaseably connectable with each other.
Claims 2-3, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. and Carpenter et al., as applied to claim 1 above, and further in view of Seberger (US 2013/0041481).
With regards to claims 2 and 3: 
Inagaki et al., as modified, discloses the valve assembly of claim 1 wherein the valve is controlled by the electro-pneumatic controller. 

Seberger discloses (refer to Fig. 3 below) an electro-pneumatic controller for the pneumatic valve (104) wherein the controller comprises a pneumatic relay (114) and a current to pressure converter (112). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Inagaki et al. to include a pneumatic relay and a current to pressure converter in the controller (20) of the pneumatic controlled valve (10) as taught by Seberger as an alternative design for the pneumatic controlled valve since they are both electro-pneumatic controlled, and position them in the first enclosure wherein the air source is supplied.

    PNG
    media_image3.png
    357
    620
    media_image3.png
    Greyscale

Fig. 3

With regards to claim 11:
Inagaki et al., as further modified, discloses a valve assembly, comprising: 
a pneumatic actuator (21, 22);
a first enclosure (63, 54) pneumatically coupled with the pneumatic actuator and inside of which is found a pneumatic relay and a current-to-pressure converter;
a second enclosure (52) electrically coupled with the first enclosure and inside of which is found a main control board disposed in the second enclosure, the main control board having a processor and memory with executable instructions stored thereon, the executable instructions for performing diagnostics that schedule preventative maintenance inside of the second enclosure; and
barrier circuitry (52n) interposed between the first enclosure and the second enclosure, the barrier circuitry power limiting the digital signals before the digital signals enter the first enclosure,
wherein the first enclosure (63, 54) is non-explosion proof and the second enclosure (50) is explosion proof.
With regards to claim 12:
Inagaki et al., as further modified, discloses the valve assembly of claim 11, wherein the barrier circuitry (52n) is found inside of the second enclosure (52).
Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al., Carpenter et al. and Seberger, as applied to claim 11 above, and further in view of Uhlenberg et al. (US 2007/0183108).


With regards to claim 13:
Inagaki et al., as further modified, discloses the valve assembly of claim 11 (see rejected claim11 above).
Inagaki et al., as further modified, does not disclose a third enclosure electrically coupled with the second enclosure, the third enclosure including a display responsive to digital signals from the second enclosure.
Uhlenberg et al. discloses (refer to Fig. 4 below and [0018]) the flame proof housing (100) having internal energy-limiting barrier (102) configured to provide low energy output to interfaces devices such as LCDs, buttons and switches. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the valve assembly of Inagaki et al. to have interfaces devices such as LCDs, buttons and switches detachable from the housing having internal energy-limiting barrier as taught by Uhlenberg et al. to provide the valve assembly having devices such as LCDs, buttons, switches in the hazardous environment without the complexity and expense of installing a flameproof housing (Uhlenberg et al. [0024 ]).
Inagaki et al., as further modified, discloses the valve assembly of claim 11, further comprising: a third enclosure electrically coupled with the second enclosure, the third enclosure comprising a display responsive to digital signals from the second enclosure.
With regards to claim 14:
Inagaki et al., as further modified, discloses (refer to FIG.7 of Inagaki et al. and [0084]) the valve assembly of claim 11, further comprising:
a fourth enclosure (57) electrically coupled with the second enclosure (52) and inside of which is found a sensor (temperature sensor) to collect operating data for diagnostics.


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Fig. 4
With regards to claim 15:
Inagaki et al., as further modified, discloses the valve assembly of claim 14, wherein the fourth enclosure is explosion-proof.
With regards to claim 16:
Inagaki et al., as further modified, discloses (refer to FIG. 5 of Inagaki et al. and [0078]) the valve assembly of claim 11, further comprising:
a sensor (55) found in the first enclosure and configured to measure parameters of flow of instrument air.
Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inagaki et al. and Carpenter et al., and further in view of Maier (US 2004/0084608).
With regards to claim 17:
Inagaki et al., as modified in view of Carpenter et al., discloses (refer to Fig. 1 and 2 above) a valve assembly, comprising:
a valve (10);
a pneumatic actuator (21, 22) coupled to the valve; and
a controller (50) pneumatically coupled with the pneumatic actuator, the controller comprising, 
a non-explosion proof enclosure (63, 54); and 
an explosion-proof enclosure (52) inside of which is found,
a barrier circuit (52n) disposed in the interior space of the explosion-proof enclosure that power limits digital signals that exit the explosion-proof second enclosure; and 
a processing circuit for performing diagnostics that schedule preventative maintenance.
	Inagaki et al. does not disclose an isolation transformer coupled to the barrier circuit.
	Maier teaches (claim 9) the power line safety barrier circuit comprises: an isolation transformer for passing electrical energy to the analog-to-digital converter circuit of the safety barrier circuit while preventing potentially dangerous electrical threats from entering the adverse 
environment over the power line conductor.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified valve assembly of Inagaki et al. to have an isolation transformer coupled to the barrier circuit as taught by Maier to prevent 
Inagaki et al., as further modified, discloses the valve assembly of claim 17.
With regards to claim 18:
Inagaki et al., as further modified, discloses the valve assembly of claim 17, wherein the isolation transformer is electrically disposed between the barrier circuit and the processor.
With regards to claim 19:
Inagaki et al., as further modified, discloses the valve assembly of claim 17, further comprising:
an options device (51) that couples with the explosion-proof enclosure, wherein the options device has a separate enclosure that is explosion-proof.
With regards to claim 20:
Inagaki et al., as further modified, discloses (refer to FIG. 5 of Inagaki et al. and [0078]) the valve assembly of claim 17, further comprising:
a sensor (55) found in the non-explosion proof enclosure and configured to measure parameters of flow of instrument air.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINH Q LE/Primary Examiner, Art Unit 3753